Exhibit 10.11

MONDELĒZ INTERNATIONAL, INC.

AMENDED AND RESTATED 2005 PERFORMANCE INCENTIVE PLAN

(Amended and Restated as of May 21, 2014)

GLOBAL LONG-TERM INCENTIVE GRANT AGREEMENT

(2015-2017 Performance Cycle)

MONDELĒZ INTERNATIONAL, INC., a Virginia corporation (the “Company”), hereby
grants to the individual (the “Participant”) named in the Long-Term Incentive
Grant Notice (the “Notice”) a Long-Term Incentive Grant (the “LTI Grant”) with
respect to the Performance Cycle and Performance Goals set forth in the Notice,
subject to the terms and provisions of the Notice, this Global Long-Term
Incentive Grant Agreement, including any country-specific appendix (this
“Agreement”) and the Mondelēz International, Inc. Amended and Restated 2005
Performance Incentive Plan, as amended from time to time (the “Plan”). Unless
and until the Committee determines that an Award is payable with respect to the
LTI Grant, in the manner set forth in Sections 4 or 5 hereof, the Participant
shall have no right to payment based on the LTI Grant. Prior to payment of an
Award based on the LTI Grant, the LTI Grant represents an unsecured obligation
of the Company payable, if at all, from the general assets of the Company. All
references to action of or approval by the Committee shall be deemed to include
action of or approval by any other person(s) to whom the Committee has delegated
authority to act.

The LTI Grant is subject to the following terms and conditions (including the
country-specific terms set forth in Appendix A to the Agreement):

The Participant must execute and deliver or electronically accept the terms set
forth in this Agreement, in the manner and within a period specified by the
Committee. The Committee may, in its sole discretion, cancel the LTI Grant if
the Participant fails to execute and deliver or electronically accept this
Agreement and related documents within the specified period.

1. Definitions. For purposes of the Plan, the following terms shall have the
meanings specified below, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates. All
capitalized terms used in this Agreement without definition shall have the
meanings ascribed in the Plan and the Notice.

(a) Affiliate. “Affiliate” means any entity that directly or indirectly through
one or more intermediaries controls or is controlled by the Company, in each
case, as determined by the Committee.

(b) Disability. “Disability” means permanent and total disability as determined
under procedures established by the Company for purposes of the Plan.

(c) Early Retirement. “Early Retirement” means retirement from active employment
other than Normal Retirement, as determined by the Committee, in its sole
discretion.

(d) LTI Award Payout. “LTI Award Payout” means the number of shares of Common
Stock (if the Award is settled in shares) or the amount (if the Award is settled
in cash) in either case with the value determined as the product of (a) the LTI
Grant Target multiplied by (b) the Performance Goal Attainment Factor (subject
to the Committee’s discretion specified in Section 4(c)), and, in the case of a
Participant who terminates employment before the last day of the Performance
Cycle, further multiplied by (c) the Participation Period Factor.



--------------------------------------------------------------------------------

(e) LTI Grant Target. “LTI Grant Target” means the target number of shares of
Common Stock or amount set forth in the Notice.

(f) Maximum Goal Factor. “Maximum Goal Factor” means the maximum percentage set
forth in the Notice.

(g) Normal Retirement. “Normal Retirement” means retirement from active
employment under (a) a pension plan of the Mondelēz Group, (b) an employment
contract with any member of the Mondelēz Group, or (c) a local labor contract,
on or after the date specified as normal retirement age in the pension plan,
employment contract or local contract, if any, under which the Participant is at
that time accruing pension benefits for his or her current service (or, in the
absence of a specified normal retirement age, the age at which pension benefits
under such plan or such contract become payable without reduction for early
commencement and without any requirement of a particular period of prior
service). In any case in which the meaning of “Normal Retirement” is uncertain
under the definition contained in the prior sentence, a Participant’s
termination shall be treated as Normal Retirement as the Committee, in its sole
discretion, deems equivalent to retirement.

(h) Participation Period Factor. “Participation Period Factor” means a fraction,
the numerator of which is the number of months (including partial months,
rounded up to the next whole month) the Participant was actively employed by the
Mondelēz Group during the Performance Cycle and the denominator of which is the
number of months (including partial months, rounded up to the next whole month)
in the Performance Cycle. The Committee, in its sole discretion, may adjust the
Participation Period Factor.

(i) Performance Cycle. “Performance Cycle” means the performance period set
forth in the Notice over which the attainment of the Performance Goals will be
measured for the purpose of determining the LTI Award Payout.

(j) Performance Goal Attainment Factor. “Performance Goal Attainment Factor”
means a percentage ranging from 0% to the Maximum Goal Factor representing the
level at which the Performance Goals have been attained as determined by the
Committee.

(k) Qualified Performance-Based Compensation. “Qualified Performance-Based
Compensation” means any compensation that is intended to constitute “qualified
performance-based compensation” as described in Section 162(m)(4)(C) of the
Code.

2. Incorporation of Terms of Plan. The LTI Grant is subject to the terms and
conditions of the Plan, which is incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control except as otherwise expressly set forth in this Agreement.

3. Vesting and Forfeiture.

(a) Vesting. Subject to Sections 3(b) and 5 of this Agreement, if the Committee
determines that the Performance Goals for the Performance Cycle have been met
and the other terms and conditions set forth in the Plan have been satisfied, an
Award will be made to the Participant based on the Participant’s LTI Award
Payout. Except as otherwise provided in Section 3(b)(i) and Section 5 below, in
the case of an LTI Grant that is intended to constitute Qualified
Performance-Based Compensation, no Award will be payable unless and until the
Committee has certified in writing whether and the extent to which the
Performance Goals for the Performance Cycle have been attained.

(b) Forfeiture. Except as provided herein, if the Participant has not been
continuously and actively employed with a member of the Mondelēz Group that
employs the Participant (the “Employer”),

 

2



--------------------------------------------------------------------------------

from the date of the Notice through the last date of the Performance Cycle or if
the Participant is not an employee in good standing with the Employer on the
date of payment in Section 4(a) hereof, the LTI Grant will be forfeited
immediately and without any further action by the Company or the Committee. For
purposes of the preceding sentence, the Participant will not be considered to be
continuously and actively employed with the Employer once he or she has stopped
providing services, notwithstanding any notice period mandated under the
employment laws of the country where the Participant resides (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to the employment laws of the country where the Participant resides),
unless otherwise determined by the Company on a country-by-country basis. The
Committee has the exclusive discretion to determine when a Participant is no
longer actively employed for purposes of the LTI Grant, subject to compliance
with Section 409A of the Code.

(i) Death/Disability. If the Participant dies or terminates active employment
with the Mondelēz Group due to Disability during the first year of the
Performance Cycle, no Award will be made based on the LTI Grant for the
Performance Cycle. If the Participant dies or terminates employment with the
Mondelēz Group due to Disability after the first year of the Performance Cycle,
an LTI Award Payout will be made to the Participant calculated by using a
Performance Goal Attainment Factor equal to 100%, subject to compliance with the
payment timing provisions set forth in Section 4(a)(iii) hereof.

(ii) Retirement. If a Participant terminates active employment with the Mondelēz
Group prior to the end of the Performance Cycle as a result of the Participant’s
Early or Normal Retirement, if the Committee in its sole discretion so
determines, the Participant shall retain a prorated portion of the LTI Grant
with a potential Award payable based on actual attainment of the Performance
Goals at the same time an Award (if any) is payable to other participants for
the Performance Cycle. The proration of the LTI Grant will be calculated by
applying the Participant’s Participation Period Factor as determined in the sole
discretion of the Committee, subject to compliance with the payment timing
provisions set forth in Section 4 hereof. If the Committee determines that there
has been a legal judgment and/or legal development in the jurisdiction where the
Participant resides that results in the favorable treatment on Early or Normal
Retirement described in this section being deemed unlawful and/or
discriminatory, then the Company will not apply such favorable treatment, and
the Participant shall forfeit as of the date of the termination any rights under
the LTI Grant.

4. Payment.

(a) Form and Time of Payment.

(i) Form of Payment. Subject to the terms of the Plan, the Notice and this
Agreement, and except as otherwise expressly provided and subject to the terms
of this Agreement (including Appendix A hereto), any Award that becomes payable
in accordance with Section 3 hereof shall be paid in whole shares of Common
Stock, which shall be issued in book-entry form, registered in the Participant’s
name. In the event the LTI Award Payout results in less than a whole number of
shares of Common Stock, the LTI Award Payout shall be rounded up to the next
whole share of Common Stock (no fractional shares of Common Stock shall be
issued in payment of an Award).

(ii) Certification; Performance Goal Attainment Factor Determination. Following
the completion of the Performance Cycle and, subject to Section 3(b)(i) and
Section 5 hereof, prior to the payment of an Award, the Committee shall certify
in writing whether the applicable Performance Goals were achieved for the
Performance Cycle and shall determine the Performance Goal Attainment Factor
with respect to the Award.

 

3



--------------------------------------------------------------------------------

(iii) Payment Timing. Except as otherwise provided in the following sentence,
the LTI Award Payout shall be paid as soon as practicable following the date the
Committee certifies that the Performance Goals for the Performance Cycle have
been attained and determines an LTI Grant has vested and is payable for the
Performance Cycle, but in no event later than March 15 of the taxable year
following the end of the Performance Cycle, including upon a Participant’s Early
or Normal Retirement. An Award that becomes payable under Section 3(b)(i) hereof
in connection with a Participant’s death or termination resulting from
Disability shall be paid within 75 days following the Participant’s death or
termination of employment, as applicable, but in any event no later than
March 15 following the year of death or termination from Disability.

(b) Conditions to Payment of an Award. Notwithstanding any other provision of
this Agreement (including without limitation Section 3(a) hereof):

(i) The Award shall not become payable to the Participant or his or her legal
representative unless and until the Participant or his or her legal
representative shall have satisfied all applicable withholding obligations for
Tax-Related Items (as defined in Section 8 below), if any, in accordance with
Section 8 hereof.

(ii) The Company shall not be required to issue or deliver any certificate or
certificates (whether in electronic or other form) for any shares of Common
Stock in payment of the Award prior to the fulfillment of all of the following
conditions: (A) the admission of the Common Stock to listing on all stock
exchanges on which the Common Stock is then listed, (B) the completion of any
registration or other qualification of the Common Stock under any state or
federal law or under rulings or regulations of the Commission or other
governmental regulatory body, which the Committee shall, in its sole and
absolute discretion, deem necessary and advisable, or if the offering of the
Common Stock is not so registered, a determination by the Company that the
issuance of the Common Stock would be exempt from any such registration or
qualification requirements, (C) the obtaining of any approval or other clearance
from any state, federal or foreign governmental agency that the Committee shall,
in its absolute discretion, determine to be necessary or advisable and (D) the
lapse of any such reasonable period of time following the date the Award becomes
payable as the Committee may from time to time establish for reasons of
administrative convenience, subject to compliance with Section 409A of the Code.

(c) Payment Amount. If the LTI Grant is intended to constitute Qualified
Performance-Based Compensation, the Committee shall have the right, in its sole
discretion, to reduce the Performance Goal Attainment Factor (resulting in the
reduction or elimination (including to zero), but not an increase, in the amount
otherwise payable under the LTI Grant) to take into account recommendations of
the Chief Executive Officer of the Company and/or such additional factors
including qualitative factors, if any, that the Committee may deem relevant to
the assessment of individual or corporate performance for the Performance Cycle.
If the LTI Grant is not intended to constitute Qualified Performance-Based
Compensation, the Committee shall retain the right, in its sole discretion, to
modify the Performance Goal Attainment Factors (resulting in a reduction, an
increase or elimination (including to zero) of, the amount otherwise payable
under the LTI Grant) to take into account recommendations of the Chief Executive
Officer of the Company and/or such additional factors including qualitative
factors, if any, that the Committee may deem relevant to the assessment of
individual or corporate performance for the Performance Cycle. Anything to the
contrary in the foregoing notwithstanding, in no event shall any such reduction
or elimination of the amount payable under an LTI Grant contemplated in the
foregoing sentences increase the amount payable under an LTI Grant that is
intended to constitute Qualified Performance-Based Compensation.

 

 

4



--------------------------------------------------------------------------------

5. Treatment Upon a Change in Control.

(a) Grants under the Plan Are Assumed. Notwithstanding anything contained herein
to the contrary or Section 6(a) of the Plan, upon a Change in Control, the LTI
Grant shall be converted to cash, regardless of actual or projected performance,
equal in value to the product of (a) the target number of shares of Common Stock
specified in the LTI Grant Target multiplied by (b) the closing share price of
the Common Stock on last trading day immediately preceding the closing date of
the Change in Control (the “Change in Control Value”). For the avoidance of
doubt, if the LTI Grant Target is denominated in cash only, then the Change in
Control Value will equal the dollar amount of the LTI Grant Target. Following
the Change in Control, if outstanding Grants other than Incentive Awards under
the Plan are assumed or replaced in accordance with Section 6(a)(i) of the Plan,
then so long as the Participant remains employed with the Mondelēz Group (or any
successor entity thereto), the Change in Control Value and any accrued but
unpaid dividend equivalents through the date of the Change in Control will be
paid to the Participant within 60 days following the last day of the Performance
Cycle; provided, however, if the Participant’s employment with, or performance
of services for, the Mondelēz Group (or any successor entity thereto) is
terminated by the Mondelēz Group (or any successor entity thereto) for any
reasons other than Cause within the two-year period commencing on the Change in
Control, then the Participant will receive a pro rata payment within 60 days
following termination equal to the product of (a) the Change in Control Value
multiplied by (b) a fraction whereby the numerator is the number of days
completed in the applicable Performance Cycle and the denominator of which is
the total number of days in the Performance Cycle, plus any accrued but unpaid
dividend equivalents through the date of the Change in Control. For the
avoidance of doubt, if the Participant is eligible to participate in the
Mondelēz International, Inc. Change in Control Plan for Key Executives, this
Section 5(a) will only apply if the Participant does not terminate employment
with the Mondelēz Group (or any successor entity thereto) during the Performance
Cycle related to the LTI Grant. If the Participant is eligible to participate in
the Mondelēz International, Inc. Change in Control Plan for Key Executives and
terminates employment with the Mondelēz Group (or any successor entity thereto)
during the Performance Cycle, then payment will be made in accordance with the
Mondelēz International, Inc. Change in Control Plan for Key Executives.

(b) Grants under the Plan Are Not Assumed. If outstanding Grants other than
Incentive Awards under the Plan are not assumed or replaced in accordance with
Section 6(a)(i) of the Plan, then the Participant will receive a pro rata cash
payment immediately following the Change in Control equal to the product of
(a) the Change in Control Value multiplied by (b) a fraction whereby the
numerator is the number of days completed in the applicable Performance Cycle
and the denominator of which is the total number of days in the Performance
Cycle, plus any accrued but unpaid dividend equivalents through the date of the
Change in Control.

6. Restrictions and Covenants.

(a) In addition to such other conditions as may be established by the Company or
the Committee, in consideration for making a Grant under the terms of the Plan,
the Participant agrees and covenants as follows for a period of twelve
(12) months following the date of Participant’s termination of employment from
the Mondelēz Group:

 

  1.

to protect the Mondelēz Group’s legitimate business interests in its
confidential information, trade secrets and goodwill, and to enable the Mondelēz
Group’s ability to reserve these for the exclusive knowledge and use of the
Mondelēz Group, which is of great competitive importance and commercial value to
the Mondelēz Group, the Participant, without the express written permission of
the Executive Vice President of Human Resources of the Company, will not engage
in any conduct in which Participant contributes his/her knowledge and skills,
directly or indirectly, in whole or in part, as an executive,

 

5



--------------------------------------------------------------------------------

  employer, employee, owner, operator, manager, advisor, consultant, agent,
partner, director, stockholder, officer, volunteer, intern or any other similar
capacity to a competitor or to an entity engaged in the same or similar business
as the Mondelēz Group, including those engaged in the business of production,
sale or marketing of snack foods (including, but not limited to gum, chocolate,
confectionary products, biscuits or any other product or service Participant has
reason to know has been under development by the Mondelēz Group during
Participant’s employment with the Mondelēz Group). Participant will not engage
in any activity that may require or inevitably require Participant’s use or
disclosure of the Mondelēz Group’s confidential information, proprietary
information and/or trade secrets;

 

  2. to protect the Mondelēz Group’s investment in its employees and to ensure
the long-term success of the business, Participant, without the express written
permission of the Executive Vice President of Human Resources of the Company,
will not directly or indirectly solicit, hire, recruit, attempt to hire or
recruit, or induce the termination of employment of any employee of the Mondelēz
Group; and

 

  3. to protect the Mondelēz Group’s investment in its development of good will
and customers and to ensure the long-term success of the business, Participant
will not directly or indirectly solicit (including, but not limited to, e-mail,
regular mail, express mail, telephone, fax, instant message and SMS text
messaging) or attempt to directly or indirectly solicit, contact or meet with
the current or prospective customers of the Mondelēz Group for the purpose of
offering or accepting goods or services similar to or competitive with those
offered by the Mondelēz Group.

The provisions contained herein in Section 6 are not in lieu of, but are in
addition to the continuing obligation of the Participant (which Participant
acknowledges by accepting any Grant under the Plan) to not use or disclose the
Mondelēz Group’s trade secrets or Confidential Information known to the
Participant until any particular trade secret or Confidential Information
becomes generally known (through no fault of the Participant), whereupon the
restriction on use and disclosure shall cease as to that item. For purposes of
this agreement, “Confidential Information” includes, but is not limited to,
certain sales, marketing, strategy, financial, product, personnel,
manufacturing, technical and other proprietary information and material which
are the property of the Mondelēz Group. Participant understands that this list
is not exhaustive, and that Confidential Information also includes other
information that is marked or otherwise identified as confidential or
proprietary, or that would otherwise appear to a reasonable person to be
confidential or proprietary in the context and circumstances in which the
information is known or used.

(b) A main purpose of the Plan is to strengthen the alignment of long-term
interests between Participants and the Mondelēz Group by providing an ownership
interest in the Company, and to prevent former employees whose interests become
adverse to the Company from maintaining that ownership interest. By acceptance
of any Grant (including the LTI Grant) under the Plan, the Participant
acknowledges and agrees that if the Participant breaches any of the covenants
set forth in Section 6(a):

 

  1. all unvested or unearned Grants (including any unearned portion of the LTI
Grant) shall be immediately forfeited;

 

  2. the Company may cancel, rescind, suspend, withhold or otherwise limit or
restrict any unexpired, unpaid or deferred Grants at any time if Participant is
not in compliance with all terms and conditions set forth in the Plan including,
but not limited to, Section 6(a);

 

  3.

the Participant shall repay to the Mondelēz Group the net proceeds of any Plan
benefit that occurs at any time after the earlier of the following two dates:
(i) the date twelve months

 

6



--------------------------------------------------------------------------------

  immediately preceding any such violation; or (ii) the date six (6) months
prior to the Participant’s termination of employment with the Mondelēz Group.
The Participant shall repay to the Mondelēz Group the net proceeds in such a
manner and on such terms and conditions as may be required by the Mondelēz
Group, and the Mondelēz Group shall be entitled to set-off against the amount of
any such net proceeds any amount owed to the Participant by the Mondelēz Group,
to the extent that such set-off is not inconsistent with Section 409A of the
Code or other applicable law. For purposes of this Section, net proceeds shall
mean the fair market value of the shares of Common Stock less any Tax-Related
Items; and

 

  4. the Mondelēz Group shall be entitled to seek, in addition to other
available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security as Participant acknowledges that such breach
would cause the Mondelēz Group to suffer irreparable harm. The aforementioned
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages or other available forms of relief.

(c) If any provision contained in this Section 6 shall for any reason, whether
by application of existing law or law which may develop after Participant’s
acceptance of a Grant under the Plan be determined by a court of competent
jurisdiction to be overly broad as to scope of activity, duration or territory,
the Participant agrees to join the Mondelēz Group in requesting such court to
construe such provision by limiting or reducing it so as to be enforceable to
the extent compatible with then applicable law.

7. Clawback Policy/Forfeiture. The Participant understands and agrees that in
the Committee’s sole discretion, the Company may cancel all or part of the LTI
Grant or require repayment by the Participant to the Company of all or part of
any LTI Award Payout underlying any vested LTI Grant pursuant to any recovery,
recoupment, clawback and/or other forfeiture policy maintained by the Company,
including a violation of Section 6 above, from time to time. In addition, any
payments or benefits the Participant may receive hereunder shall be subject to
repayment or forfeiture as may be required to comply with the requirements under
the U.S. Securities Act of 1933, as amended (the “Securities Act”), the Exchange
Act, rules promulgated by the Commission or any other applicable law, including
the requirements of the Dodd-Frank Wall Street Reform and Consumer Protection
Act, or any securities exchange on which the Common Stock is listed or traded,
as may be in effect from time to time.

8. Withholding Taxes. The Participant acknowledges that regardless of any action
taken by the Company or, if different, the Employer, the ultimate liability for
all income tax, social security, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to the Participant’s participation in
the Plan and legally applicable to the Participant or deemed by the Company or
the Employer, in their discretion, to be an appropriate charge to the
Participant even if legally applicable to the Company or the Employer
(“Tax-Related Items”) is and remains his or her responsibility and may exceed
the amount actually withheld by the Company or the Employer. The Participant
further acknowledges that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the LTI Grant, including the vesting or payment
of any Award relating to the LTI Grant, the receipt of any dividends or cash
payments in lieu of dividends, or the subsequent sale of shares of Common Stock;
and (b) do not commit to and are under no obligation to structure the terms of
the LTI Grant or any aspect of the Participant’s participation in the Plan to
reduce or eliminate his or her liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant becomes subject to any
Tax-Related Items in more than one jurisdiction between the date of

 

7



--------------------------------------------------------------------------------

grant and the date of any relevant taxable event, the Participant acknowledges
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for (including report) Tax-Related Items in more
than one jurisdiction.

The Company is authorized to satisfy the withholding for any or all Tax-Related
Items arising from the vesting or payment of any Award relating to the LTI Grant
or sale of shares of Common Stock issued pursuant to the Award, as the case may
be, by deducting the number of shares of Common Stock having an aggregate value
equal to the amount of Tax-Related Items withholding due from the LTI Award
Payout or otherwise becoming subject to current taxation. If the Company
satisfies the Tax-Related Items obligation by withholding a number of shares of
Common Stock as described herein, for tax purposes, the Participant will be
deemed to have been issued the full number of shares of Common Stock due to the
Participant at vesting, notwithstanding that a number of shares of Common Stock
is held back solely for the purpose of such Tax-Related Items withholding.

The Company is also authorized to satisfy the actual Tax-Related Items
withholding arising from the vesting or payment of any Award relating to the LTI
Grant, the sale of shares of Common Stock issued pursuant to the Award or
hypothetical withholding tax amounts if the Participant is covered under a
Company tax equalization policy, as the case may be, by the remittance of the
required amounts from any proceeds realized upon the open-market sale of the
Common Stock received by the Participant. Such open-market sale is on the
Participant’s behalf and at the Participant’s direction pursuant to this
authorization without further consent.

Furthermore, the Company and/or the Employer are authorized to satisfy the
Tax-Related Items withholding arising from the vesting or payment of any Award
relating to the LTI Grant, or sale of shares issued pursuant to the Award, as
the case may be, by withholding from the Participant’s wages or other cash
compensation paid to the Participant by the Company and/or the Employer.

If the Participant is subject to the short-swing profit rules of Section 16(b)
of the Exchange Act, the Participant may elect the form of withholding in
advance of any Tax-Related Items withholding event, and in the absence of the
Participant’s election, the Company will deduct the number of shares of Common
Stock having an aggregate value equal to the amount of Tax-Related Items
withholding due from the LTI Award Payout, or the Committee may determine that a
particular method be used to satisfy any Tax Related Items withholding.

Shares of Common Stock deducted from the LTI Award Payout in satisfaction of
Tax-Related Items withholding shall be valued at the Fair Market Value of the
Common Stock received in payment of the Award on the date as of which the amount
giving rise to the withholding requirement first became includible in the gross
income of the Participant under applicable tax laws. If the Participant is
covered by a Company tax equalization policy, the Participant also agrees to pay
to the Company any additional hypothetical tax obligation calculated and paid
under the terms and conditions of such tax equalization policy.

To avoid any negative accounting treatment or for any other reason, the Company
may withhold or account for Tax-Related Items or theoretical taxes by
considering applicable minimum statutory withholding amounts or other applicable
withholding rates.

Finally, the Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of his or her participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver the
Common Stock if the Participant fails to comply with his or her Tax-Related
Items obligations.

 

8



--------------------------------------------------------------------------------

9. Nature of the Grant. By participating in the Plan and in exchange for
receiving the LTI Grant, the Participant acknowledges, understands and agrees
that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b) the LTI Grant is voluntary and occasional and does not create any
contractual or other right to receive future awards, or benefits in lieu of LTI
Grants, even if LTI Grants have been made in the past;

(c) all decisions with respect to future LTI Grants, if any, will be at the sole
discretion of the Committee;

(d) the Participant’s participation in the Plan is voluntary;

(e) the LTI Grant and the shares of Common Stock subject to the LTI Grant are
not intended to replace any pension rights or compensation;

(f) the LTI Grant and the shares of Common Stock subject to the LTI Grant and
the income and the value of the same are not part of normal or expected
compensation or salary for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension, retirement or welfare benefits or similar
payments;

(g) the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;

(h) no claim or entitlement to compensation or damages shall arise from
forfeiture of the LTI Grant resulting from the failure to reach Performance
Goals or termination of the Participant’s employment or other service
relationship by the Company or the Employer (for any reason whatsoever, whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of his or her
employment agreement, if any), and in consideration of the LTI Grant to which
the Participant is otherwise not entitled, the Participant irrevocably agrees
never to institute any claim against the Mondelēz Group, waives his or her
ability, if any, to bring any such claim, and releases the Mondelēz Group from
any such claims. If, notwithstanding the foregoing, any such claim is allowed by
a court of competent jurisdiction, then, by participating in the Plan, the
Participant shall be deemed irrevocably to have agreed not to pursue such claim
and agrees to execute any and all documents necessary to request dismissal or
withdrawal of such claim; and

(i) the following provisions apply only if the Participant is providing services
outside the United States:

(A) the LTI Grant and the shares of Common Stock subject to the LTI Grant are
not part of normal or expected compensation or salary for any purpose; and

(B) neither the Company, the Employer nor any other member of the Mondelēz Group
shall be liable for any foreign exchange rate fluctuation between the
Participant’s local currency and the

 

9



--------------------------------------------------------------------------------

United States Dollar that may affect the value of the LTI Grant or any shares of
Common Stock delivered to the Participant upon vesting of the LTI Grant or of
any proceeds resulting from the Participant’s sale of such shares.

10. Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement and any other LTI
Grant materials (“Data”) by and among the Mondelēz Group for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.

The Participant understands that the Mondelēz Group may hold certain personal
information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all LTI Grants or any other entitlement to shares of Common
Stock awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the purpose of implementing, administering and managing
the Plan.

The Participant understands that Data will be transferred to UBS Financial
Services, Inc. (“UBS”), or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Participant
understands that Data may also be transferred to the Company’s independent
registered public accounting firm, PricewaterhouseCoopers LLP, or such other
public accounting firm that may be engaged by the Company in the future. The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than the
Participant’s country. If the Participant resides outside the United States, the
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Participant authorizes the Company, UBS and
any other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing his or her
participation in the Plan. The Participant understands that Data will be held
only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. If the Participant resides outside the
United States, the Participant understands that he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing his or her local
human resources representative. Further, the Participant understands that the
Participant is providing the consents herein on a purely voluntary basis. If the
Participant does not consent, or if the Participant later seeks to revoke his or
her consent, the Participant’s employment status or service and career with the
Employer will not be adversely affected; the only consequence of refusing or
withdrawing the Participant’s consent is that the Company would not be able to
grant the Participant an LTI Grant or other equity awards or administer or
maintain such Grants. The Participant also understands that the Company has no
obligation to substitute other forms of Grants or compensation in lieu of the
LTI Grant as a consequence of the Participant’s refusal or withdrawal of his or
her consent. Therefore, the Participant understands that refusing or withdrawing
his or her consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that he or she may
contact the Participant’s local human resources representative.

11. Nontransferability of LTI Grant. The LTI Grant or the interests or rights
therein may not be transferred in any manner other than by will or by the laws
of descent and distribution, and may not be

 

10



--------------------------------------------------------------------------------

assigned, hypothecated or otherwise pledged and shall not be subject to
execution, attachment or similar process. Upon any attempt to effect any such
disposition, or upon the levy of any such process, in violation of the
provisions herein, the LTI Grant shall immediately become null and void and any
rights to receive a payment under the LTI Grant shall be forfeited.

12. Rights as Shareholder. Neither the Participant nor any person claiming under
or through the Participant shall have any of the rights or privileges of a
shareholder of the Company in respect of any shares of Common Stock issuable
hereunder unless and until certificates representing such Common Stock (which
may be in uncertificated form) will have been issued and recorded on the books
and records of the Company or its transfer agents or registrars, and delivered
to the Participant (including through electronic delivery to a brokerage
account). After such issuance, recordation and delivery, the Participant shall
have all the rights of a shareholder of the Company, including with respect to
the right to vote the Common Stock and the right to receive any cash or share
dividends or other distributions paid to or made with respect to the Common
Stock. Notwithstanding the foregoing, in accordance with Section 9 of the Plan,
the Company may pay dividend equivalents on the outstanding LTI Grant subject to
such restrictions and conditions as the Committee may establish.

13. Adjustments. For LTI Grants that are intended to constitute Qualified
Performance-Based Compensation, the Performance Goals, as well as the manner in
which the LTI Award Payout is calculated is subject to adjustment as provided in
Section 5(d) of the Plan and the Notice. For LTI Grants not intended to
constitute Qualified Performance-Based Compensation, the Committee may make such
adjustments to one or more of the Performance Goals, as well as the manner in
which the LTI Award Payout is calculated, as the Committee in its sole
discretion deems appropriate. The Participant shall be notified of such
adjustment and such adjustment shall be binding upon the Company and the
Participant.

14. NO GUARANTEE OF CONTINUED EMPLOYMENT. THE PARTICIPANT HEREBY ACKNOWLEDGES
AND AGREES THAT THE VESTING OF THE LTI GRANT PURSUANT TO THE PROVISIONS OF THE
PLAN AND THIS AGREEMENT IS EARNED ONLY IF THE PERFORMANCE GOALS ARE ATTAINED AND
THE OTHER TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT AND THE PLAN ARE
SATISFIED AND BY THE PARTICIPANT CONTINUING TO BE EMPLOYED (SUBJECT TO THE
PROVISIONS OF SECTION 3(b) HEREOF) AT THE WILL OF THE EMPLOYER (AND NOT THROUGH
THE ACT OF BEING EMPLOYED BY THE EMPLOYER, BEING GRANTED AN LTI GRANT, OR
RECEIVING COMMON STOCK HEREUNDER). THE PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
RIGHT TO EARN A PAYMENT UNDER THE LTI GRANT SET FORTH HEREIN DO NOT CONSTITUTE
AN EXPRESS OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT DURING THE PERFORMANCE
CYCLE, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH THE PARTICIPANT’S
RIGHT OR THE RIGHT OF THE EMPLOYER TO TERMINATE THE PARTICIPANT’S EMPLOYMENT AT
ANY TIME, WITH OR WITHOUT CAUSE AND IN ACCORDANCE WITH APPLICABLE EMPLOYMENT
LAWS OF THE COUNTRY WHERE THE PARTICIPANT RESIDES OR BE INTERPRETED AS FORMING
AN EMPLOYMENT OR SERVICE CONTRACT WITH THE EMPLOYER.

15. Entire Agreement; Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
as provided in the Notice, the Plan or this Agreement or by means of a writing
signed by the Company and the Participant. Nothing in the Notice, the Plan and
this Agreement (except as expressly provided therein) is intended to confer any
rights or remedies on any persons other than the parties. The Notice, the Plan
and this Agreement are to be

 

11



--------------------------------------------------------------------------------

construed in accordance with and governed by the substantive laws of the
Commonwealth of Virginia, U.S.A., without giving effect to any choice of law
rule that would cause the application of the laws of any jurisdiction other than
the substantive laws of the Commonwealth of Virginia to the rights and duties of
the parties. Unless otherwise provided in the Notice, the Plan or this
Agreement, the Participant is deemed to submit to the exclusive jurisdiction of
the Commonwealth of Virginia, U.S.A., and agrees that such litigation shall be
conducted in the courts of Henrico County, Virginia, or the federal courts for
the United States for the Eastern District of Virginia.

16. Conformity to Securities Laws. The Participant acknowledges that the Notice,
the Plan and this Agreement are intended to conform to the extent necessary with
all provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Commission, including,
without limitation, Rule 16b-3 under the Exchange Act. Notwithstanding anything
herein to the contrary, the Notice, the Plan and this Agreement shall be
administered, and the LTI Grant is made, only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by applicable law, the
Notice, the Plan and this Agreement shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.

17. Administration and Interpretation. The terms and provisions of the Plan (a
copy of which will be made available online or furnished to the Participant upon
written request to the Office of the Corporate Secretary, Mondelēz
International, Inc., Three Parkway North, Deerfield, Illinois 60015) are
incorporated herein by reference. To the extent any provision in the Notice or
this Agreement is inconsistent or in conflict with any term or provision of the
Plan, the Plan shall govern except as otherwise expressly set forth in this
Agreement. The LTI Grant, the vesting of the LTI Grant and any issuance of
Common Stock upon payment of the LTI Grant are subject to, and shall be
administered in accordance with, the provisions of the Plan, as the same may be
amended from time to time. Any question or dispute regarding the administration
or interpretation of the Notice, the Plan Agreement and this Agreement shall be
submitted by the Participant or by the Company to the Committee. The resolution
of such question or dispute by the Committee shall be final and binding on all
persons.

18. Headings. The captions used in the Notice and this Agreement are inserted
for convenience and shall not be deemed a part of the LTI Grant for construction
or interpretation.

19. Notices. Any notice required or permitted hereunder shall be (i) given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party or (ii) delivered electronically through the Company’s electronic
mail system (including any notices delivered by a third-party) and shall be
deemed effectively given upon such delivery. Any documents required to be given
or delivered to the Participant related to current or future participation in
the Plan may also be delivered through electronic means as described in
Section 26 below.

20. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Participant and his or her heirs, executors, administrators, successors and
assigns.

21. Severability. Whenever feasible, each provision of the Notice, this
Agreement and the Plan shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision in the Notice, the Plan or
this Agreement is held to be prohibited by or invalid under applicable law, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of the Notice, the Plan or this
Agreement.

 

12



--------------------------------------------------------------------------------

22. Code Section 409A. This LTI Grant is intended to be exempt from Section 409A
of the Code and shall be interpreted, operated and administered in a manner
consistent with such intent. This Agreement may be amended at any time, without
the consent of any party, to avoid the application of Section 409A of the Code
in a particular circumstance or that is necessary or desirable to satisfy any of
the requirements under Section 409A of the Code, but the Company shall not be
under any obligation to make any such amendment. Nothing in the Agreement or the
Plan shall provide a basis for any person to take action against the Mondelēz
Group based on matters covered by Section 409A of the Code, including the tax
treatment of any amount paid under the LTI Grant made hereunder, and Mondelēz
Group shall not under any circumstances have any liability to any participant or
his estate or any other party for any taxes, penalties or interest due on
amounts paid or payable under this Agreement, including taxes, penalties or
interest imposed under Section 409A of the Code.

23. No Advice Regarding LTI Grant. The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan or the Participant’s acquisition or sale
of any shares of Common Stock issued in payment of the LTI Grant. The
Participant is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding the Participant’s participation in the Plan
before taking any action related to the Plan.

24. Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

25. Appendix. Notwithstanding any provisions in this Agreement, the LTI Grant
shall be subject to any special terms and conditions set forth in Appendix A to
this Agreement for the Participant’s country. Moreover, if the Participant
relocates to one of the countries included in Appendix A, the special terms and
conditions for such country will apply to the Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. Appendix A
constitutes part of this Agreement.

26. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
any on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

27. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan or on the LTI
Grant and on any shares of Common Stock issued in payment of the LTI Grant, to
the extent the Company determines it is necessary or advisable for legal or
administrative reasons and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

28. Insider Trading/Market Abuse Laws. The Participant acknowledges that the
Participant is subject to insider trading and/or market abuse laws, which affect
the Participant’s ability to acquire or sell shares of Common Stock under the
Plan during such times as the Participant is considered to have “material
nonpublic information” or “inside information” (as defined by the laws in the
Participant’s country). The Participant also acknowledges that the Participant
is subject to the Company’s insider trading policy, and the requirements of
applicable laws may or may not be consistent with the terms of the Company’s
insider trading policy. The Participant acknowledges that it is his or her
responsibility to be informed of and compliant with any such laws, and is hereby
advised to speak to his or her personal advisor on this matter.

 

13



--------------------------------------------------------------------------------

29. Waiver. The Participant acknowledges that a waiver by the Company of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement or of any subsequent breach by
the Participant or any other participant of the Plan.

 

14



--------------------------------------------------------------------------------

***

The Participant acknowledges that the Participant has reviewed the Plan, the
Notice and this Agreement (including any appendices hereto) in their entirety
and fully understands their respective provisions. The Participant agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan, the Notice or this
Agreement.

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date of the
Notice.

 

MONDELĒZ INTERNATIONAL, INC.

/s/ Carol J. Ward

Carol J. Ward Vice President and Corporate Secretary

 

 

 

15